Citation Nr: 1002640	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for Crohn's Disease, effective prior to November 17, 
2006.

2.  Entitlement to an initial evaluation in excess of 30 
percent for Crohn's Disease, effective November 17, 2006.

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Counsel

INTRODUCTION

The Veteran had active military service from November 1960 to 
April 1968 and subsequent service in the U.S. Air Force 
Reserves starting in 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for Crohn's 
Disease assigning a 10 percent evaluation, effective February 
23, 2005; and denied service connection for bilateral hearing 
loss.  

In September 2009, the RO granted service connection for left 
ear hearing loss.  As there remains no issue of fact or law 
with respect to the service connection claim for left ear 
hearing loss, the Board does not have jurisdiction over this 
claim.  See 38 U.S.C.A. §§ 511, 7104.

In the same rating decision in September 2009, the RO also 
granted an increased initial rating of 30 percent for Crohn's 
Disease, effective November 17, 2006.  The Veteran has not 
indicated that he is satisfied with this rating.  Thus, this 
claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The Board remanded this case for additional development in 
May 2009.  


FINDINGS OF FACT

1.  The Crohn's Disease is manifested by symptoms more 
consistent with moderately severe ulcerative colitis 
throughout the entire appeals period, including a history of 
severe anemia, abdominal pain, and nausea, with persistent 
daily episodes of diarrhea since 2005, anemia stable but 
unresolved with iron supplements and treatment, and the use 
of Vitamin B12 since 2004, and multiple other medications.  

2.  The medical evidence shows exposure to acoustic trauma in 
service, a current right ear hearing loss disability, and a 
medical opinion that right ear hearing loss was present 
within one year after discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating of 30 
percent, but no higher, effective February 23, 2005, for 
Crohn's Disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.114, 
Diagnostic Code 7323 (2009).

2.  The criteria for an initial increased rating higher than 
30 percent, effective November 16, 2006, for Crohn's Disease 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.114, Diagnostic Code 
7323 (2009).

3.  The criteria for service connection for a right ear 
hearing loss disability are met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.09, 3.385, 4.85 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005 regarding the service connection 
claim for Crohn's Disease.  After the RO granted service 
connection for Crohn's Disease in July 2005, the Veteran 
filed a notice of disagreement with the rating assigned.  The 
RO sent the Veteran a notice letter in March 2007 addressing 
his initial increased rating claim for Crohn's Disease.  
Additional notice was provided in October 2008.  While the 
notice letters in March 2007 and October 2008 were not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
supplemental statements of the case dated in October 2008 and 
September 2009, following the provision of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  To the extent that there is any deficiency in the 
notice for the increased rating claim, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
Veteran was granted service connection and assigned an 
evaluation and effective date for the Crohn's Disease, the 
Secretary had no obligation to provide further notice under 
the statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the Crohn's Disease.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran's service connection claim for right ear hearing 
loss has been considered with respect to VA's duty to notify 
and assist.  Given the favorable outcome noted below, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Increased rating

The RO granted service connection for Crohn's Disease in July 
2005 assigning an initial rating of 10 percent, effective 
February 23, 2005.  The Veteran appealed this action.  In 
September 2009, the RO granted an increased initial rating of 
30 percent for Crohn's Disease, effective November 17, 2006.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to Crohn's 
Disease; so the RO evaluated the veteran's service-connected 
disability by analogy under 38 C.F.R. § 4.114, Diagnostic 
Code 7323 for ulcerative colitis.  A 10 percent evaluation is 
assigned for moderate ulcerative colitis with infrequent 
exacerbations.  A 30 percent is assigned for moderately 
severe ulcerative colitis with frequent exacerbations.  A 60 
percent evaluation is assigned for severe ulcerative colitis 
with numerous attacks a year and malnutrition, the health 
only fair during remissions.  A 100 percent evaluation is 
assigned for pronounced ulcerative colitis, pronounced, 
resulting in marked malnutrition, anemia, and general 
debility, or with some serious complication as liver abscess.

The Veteran's Crohn's Disease is manifested by a history of 
chronic diarrhea, abdominal pain, nausea, and severe anemia, 
as reported on private treatment records dated in 2004.  A 
February 2005 private treatment record notes that the 
Veteran's diarrhea was most likely due to idiopathic 
inflammatory bowel disease, Crohn's Disease.  The Veteran's 
anemia was stable but not resolved with iron supplementation 
and treatment.  A June 2005 VA examination report shows the 
Veteran had not had any abdominal pain since 2004 when he had 
surgical resection.  He also was not found to have any 
evidence of marked malnutrition, anemia, or general debility.  
He still had loose stools; two bowel movements were loose 
every day.

The Veteran, through his representative, stated in March 2009 
that the symptoms associated with his Crohn's Disease had 
worsened in that he had to take monthly Vitamin B-12 shots 
and daily doses of Vitamin C and Iron pills.  He also stated 
that he had suffered from anemia.  He thus requested another 
examination to determine the present severity of his Crohn's 
Disease.  He submitted a list of medications that he had to 
take for his Crohn's Disease that was received by the RO on 
November 16, 2006.

An August 2009 VA examination report notes that the Veteran 
had a three-foot resection of his small bowel in 2004 and had 
been on Vitamin B12 since that time.  He was recently told 
after his last colonoscopy that he might have ulcerative 
colitis but then he was told again that it was Crohn's 
Disease.  The examiner noted a history of persistent diarrhea 
one to four times daily.  The continuing diagnosis was 
Crohn's Disease.  There were no signs of significant weight 
loss or malnutrition or anemia.  The examiner again commented 
that Crohn's Disease was the most accurate diagnosis rather 
than irritable bowel syndrome or ulcerative colitis.  The 
Veteran's most recent extensive evaluations with biopsies of 
the ilium had shown characteristic lesions of Crohn's with 
ileitis and ulcerations.  Simultaneous biopsy of the splenic 
flexure and sigmoid and rectal colon all were normal.  

This medical evidence shows symptoms more consistent with 
moderately severe ulcerative colitis throughout the entire 
appeals period, including a history of severe anemia, 
abdominal pain, and nausea, which was resolved by June 2005.  
In June 2005, he had daily episodes of loose stools twice a 
day with no anemia but it was noted previously that his 
anemia was only stable and unresolved with iron supplements 
and treatment.  In 2009, it was noted that the Veteran had 
been on Vitamin B12 since 2004 and the Veteran also submitted 
a list of medications he was presently taking for his Crohn's 
Disease.  Most recently, the Veteran continues to have a 
history of persistent diarrhea one to four times a day.  As 
the symptoms associated with the Veteran's Crohn's Disease 
have been relatively consistent since 2005, an evaluation of 
30 percent is warranted for the Veteran's Crohn's Disease for 
the entire appeals period.

In order to get the next higher rating of 60 percent, the 
medical evidence must show symptoms consistent with severe 
colitis.  The Veteran is not shown to have malnutrition.  His 
weight was reported as stable in August 2009.  He also was 
not shown to have any anemia at that time.  Moreover, there 
were no serious complications shown as a result of the 
Crohn's Disease.  For these reasons, an evaluation higher 
than 30 percent is not warranted under Diagnostic Code 7323.

Another possible diagnostic code is Diagnostic Code 7319 for 
irritable colon syndrome.  However, 30 percent is the highest 
schedular rating under this code.  None of the other 
diagnostic codes addressing impairment of the digestive 
system apply.

The level of impairment associated with the Crohn's Disease 
has been relatively stable throughout the appeals period, or 
at least has never been worse than what is warranted for a 30 
percent rating.  Therefore, any application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

An extra-schedular evaluation under 38 C.F.R. § 3.321 has 
been considered.  However, the impairment associated with the 
Crohn's Disease is adequately considered by the diagnostic 
code applied.  The medical evidence shows a history of 
chronic diarrhea, abdominal pain, nausea, and severe anemia 
and present findings of consistent diarrhea.  Diagnostic Code 
7323 specifically addresses symptoms consistent with 
moderately severe ulcerative colitis with exacerbations.  
Thus, the evidence does not present such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected disability is inadequate.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009) also has been considered.  The Veteran 
is reportedly retired and there is no evidence of him being 
unemployable due to his Crohn's Disease.  Therefore, any 
inferred TDIU claim is inapplicable in this case.

An initial increased rating of 30 percent is warranted for 
Crohn's Disease for the entire appeals period.  To the extent 
that any further increase is denied, the preponderance of the 
evidence is against the initial increased rating claim for 
the Crohn's Disease; there is no doubt to be resolved; and an 
increased rating is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including organic diseases of the 
nervous system (which includes hearing loss), shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period 
of war or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for right ear hearing 
loss.  He served in the U.S. Air Force for eight years and 
had subsequent service in the Air Force Reserves.  His 
military occupational specialty was aircraft mechanic.  The 
Veteran states that he was exposed to acoustic trauma during 
this time.  A May 1963 hearing conservation data form notes 
exposure to acoustic trauma in the form of gunfire for one 
year with an exposure time of 8 hours.  The Veteran had ear 
protection in the form of muffs. The Veteran also reportedly 
had occupational noise exposure after service working as a 
sheet metal worker, a farmer, and a plumber, as well as 
recreational noise exposure while hunting. 

Thus, the record shows the Veteran was exposed to acoustic 
trauma in service with some occupational noise exposure after 
service.

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

A June 2005 VA audiological evaluation shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
65
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.

An August 2009 VA audiological evaluation shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
65
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.

Thus, the record shows the presence of a current right ear 
hearing loss disability.  See 38 C.F.R. § 3.385.

As the record shows in-service exposure to acoustic trauma 
and the presence of a right ear hearing loss disability, the 
determinative issue is whether there is a relationship 
between these.

A June 2005 VA examiner determined that the Veteran's hearing 
loss was not related to service because, even though he had a 
history of noise exposure in the military, he also had 
occupational and recreational noise exposure after service. 
Further, the examiner stated that the Veteran's hearing loss 
did not begin until five or six years ago.  After receiving 
the claims file for review, the examiner commented that the 
service treatment records showed mild to moderate hearing 
loss at 3,000 to 4,000 Hz in both ears at entry into service, 
with the same amount of loss at discharge from service.  The 
examiner determined that given the Veteran's age, 
occupational and recreational noise exposure, the hearing 
loss was not related to service.

The record shows, however, that the examiner relied on 
misinformation in forming this opinion.  A March 1974 
enlistment examination for the Air Force Reserves shows 
hearing loss in the right ear for VA purposes.  At 4,000 Hz, 
right ear auditory threshold was at 55 decibels.  Therefore, 
hearing loss was not first shown five or six years prior to 
the June 2005 VA examination report, as stated by the 
examiner; but in 1974, which was four years after discharge 
from active duty service.  

The Veteran also submitted a statement in April 2006 that he 
was not, in fact, exposed to that much noise trauma after 
service.  He stated that recreational exposure in hunting was 
limited to three to five shots per year prior to 1993 and he 
used ear plugs.  His history as a farm worker involved less 
than three to four months of daily noise exposure with 
hearing protection; his exposure as a sheet metal worker 
involved working within a production shop with next to no 
noise exposure; he never worked near a running engine.  Also, 
as a plumber, his main source of employment for 22 years, 
while he occasionally would be required to use power tools 
for short amounts of time, he mostly was around noise that 
was no louder than normal conversation.

An August 2009 VA audiological examination report shows the 
Veteran's history of exposure to noise in service and current 
right ear hearing loss disability.  The diagnosis in the 
right ear was moderate to severe sensorineural hearing loss.  
The examiner determined that hearing loss in the right ear 
was as least as likely as not initiated by some unknown cause 
after active duty service (some time between 1968 and 1974).  
Service treatment records documented that the Veteran had 
hearing loss at 4,000 Hz at enlistment into the Air Force 
Reserves, which was at least as likely as not aggravated by 
noise exposure either in the Air Force Reserves and/or by 
occupational and recreational noise exposure and presbycusis. 

Given that hearing loss is a presumptive disease, service 
connection can be granted if it is shown to a compensable 
degree within one year of discharge from service.  The August 
2009 audiologist determined that the right ear hearing loss 
was initiated some time between 1968 and 1974, which includes 
one year after the 1968 discharge from active duty.  However, 
the hearing loss that was shown as manifested in the 1974 Air 
Force Reserves enlistment record does not show that hearing 
loss manifested to a compensable degree within that time 
frame.  See 38 C.F.R. § 4.85, Tables VI, VII.  So, the 
presumptive regulations would not permit a grant in this 
regard.  Nonetheless, given the Veteran's significant noise 
exposure during his service in the Air Force and that hearing 
loss is a chronic disability that was first initiated as soon 
as one year after service, all doubt is resolved in the 
Veteran's favor that his current right ear hearing loss is 
related to his acoustic trauma in service.  VA regulation, 38 
C.F.R. § 3.385, does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Therefore, service connection for a right ear hearing loss 
disability is warranted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation of 30 percent, but no 
higher, for Crohn's Disease, effective prior to November 17, 
2006, is granted.

Entitlement to an initial evaluation in excess of 30 percent 
for Crohn's Disease, effective November 17, 2006, is denied.

Entitlement to service connection for right ear hearing loss 
is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


